 


115 HRES 1164 EH: Providing for the printing of a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Sixteenth Congress.
U.S. House of Representatives
2018-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 1164 
In the House of Representatives, U. S.,

November 30, 2018
 
RESOLUTION 
Providing for the printing of a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Sixteenth Congress. 
 
 
That a revised edition of the Rules and Manual of the House of Representatives for the One Hundred Sixteenth Congress be printed as a House document, and that three thousand additional copies shall be printed and bound for the use of the House of Representatives, of which nine hundred eighty copies shall be bound in leather with thumb index and delivered as may be directed by the Parliamentarian of the House.  Karen L. Haas,Clerk. 